Citation Nr: 1760003	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-14 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to February 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge at the VA Central Office in November 2017; however, the record shows that he did not appear for the hearing and has not shown good cause for not appearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A hearing loss disability was not shown during service or for many years thereafter, and the most probative evidence shows that the Veteran's current hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2017).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Upon review of the record, the Board finds that service connection for hearing loss is not warranted.  To the extent that the Veteran asserts that he experienced continuous hearing loss since service, his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Service treatment records show no complaints of or treatment for hearing loss during service.  A January 1967 report of medical examination indicates that the Veteran's ears were found to be normal, and an audiogram revealed no hearing loss disability upon his discharge from active duty.  Furthermore, a January 1967 report of medical history shows that the Veteran denied any history of hearing loss.
Thereafter, the record shows no complaints of or treatment for hearing loss for nearly 45 years after service, and VA and private treatment records dated 1993 through 2010 show that the Veteran denied any hearing loss on numerous occasions.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements made to VA for purposes of seeking compensation. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  Service connection based on continuity of symptomatology is therefore not warranted.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)

The Veteran underwent a VA audiological examination in March 2017, during which the examiner noted that the Veteran's military occupational specialty was a light wheel driver, which carries a moderate probability of noise exposure.  It was also noted that the Veteran reported post-service noise exposure from power tools and heavy equipment.  Audiometric testing revealed a diagnosis of bilateral mixed hearing loss in conformity with 38 C.F.R. § 3.385, which the examiner opined was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran's hearing thresholds at the time of entrance and separation were within normal limits, and according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, noise-induced hearing loss does not progress once the noise exposure has stopped.  Therefore, the examiner concluded that the Veteran's hearing loss was not related to in-service noise exposure.  The Board finds the opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record and supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

There is not competent opinion to the contrary.  While the Veteran believes that his current hearing loss is related to service, as a  lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a hearing loss disability are not matters capable of lay observation and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  Additionally, as hearing loss pursuant to 38 C.F.R. § 3.385 was not diagnosed until decades after service, presumptive service connection for chronic disease is not available.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for hearing loss is denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


